     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 1 of 16 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Meghan E. George (SBN 274525)
 3    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
 4
      Woodland Hills, CA 91367
 5    Phone: 323-306-4234
      Fax: 866-633-0228
 6
      tfriedman@ toddflaw.com
 7    abacon@ toddflaw.com
 8    mgeorge@toddflaw.com
      Attorneys for Plaintiff
 9
                           UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11                                            ) Case No.
     STEVE GALLION, individually and on )
12
     behalf of all others similarly situated, ) CLASS ACTION
13                                            )
14   Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
                                              ) OF:
15          vs.                               )
16                                            )    1. NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
     RX VALET, LLC, and DOES 1 through)                  CONSUMER PROTECTION
17
     10, inclusive, and each of them,         )          ACT [47 U.S.C. §227(b)]
18                                            )    2.    WILLFUL VIOLATIONS
                                                         OF THE TELEPHONE
19   Defendant.                               )          CONSUMER PROTECTION
                                              )          ACT [47 U.S.C. §227(b)]
20                                            )    3.    NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
21                                            )          CONSUMER PROTECTION
                                              )          ACT [47 U.S.C. §227(c)]
22                                                 4.    WILLFUL VIOLATIONS
                                              )
                                                         OF THE TELEPHONE
23                                            )          CONSUMER PROTECTION
24
                                              )          ACT [47 U.S.C. §227(c)]
                                              )
25                                            )
26                                            ) DEMAND FOR JURY TRIAL
                                              )
27                                            )
28                                            )


                              CLASS ACTION COMPLAINT
                                         -1-
     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 2 of 16 Page ID #:2




 1         Plaintiff STEVE GALLION (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, alleges the following upon information and belief based
 3   upon personal knowledge:
 4                               NATURE OF THE CASE
 5         1.     Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of RX VALET, LLC (“Defendant”), in
 8   negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 9   telephone in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227
10   et seq. (“TCPA”) and related regulations, specifically the National Do-Not-Call
11   provisions, thereby invading Plaintiff’s privacy.
12                             JURISDICTION & VENUE
13         2.     Jurisdiction is proper under 28 U.S.C. § 1332(a)(1) because Plaintiff,
14   a resident of California, seeks relief for the violations of Defendant, a Georgia
15   limited liability company. Plaintiff seeks $1,500.00 in damages for each call in
16   violation of the TCPA, which, when aggregated among a proposed class in the
17   thousands, exceeds the $75,000.00 threshold for federal court jurisdiction.
18         3.     Venue is proper in the United States District Court for the Central
19   District of California pursuant to 28 U.S.C. § 1391(b)(2) because the a substantial
20   portion of the events giving rise to Plaintiff’s claims occurred in the County of San
21   Bernardino and within this District.
22                                          PARTIES
23         4.     Plaintiff, STEVE GALLION (“Plaintiff”), is a natural person residing
24   in Redlands, California and is a “person” as defined by 47 U.S.C. § 153 (39).
25         5.     Defendant, RX VALET, LLC (“Defendant”) is a pharmaceutical
26   discount marketer, and is a “person” as defined by 47 U.S.C. § 153 (39).
27         6.     The above named Defendant, and its subsidiaries and agents, are
28   collectively referred to as “Defendants.” The true names and capacities of the


                                CLASS ACTION COMPLAINT
                                              -2-
     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 3 of 16 Page ID #:3




 1   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 2   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 3   names. Each of the Defendants designated herein as a DOE is legally responsible
 4   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 5   Complaint to reflect the true names and capacities of the DOE Defendants when
 6   such identities become known.
 7         7.      Plaintiff is informed and believes that at all relevant times, each and
 8   every Defendant was acting as an agent and/or employee of each of the other
 9   Defendants and was acting within the course and scope of said agency and/or
10   employment with the full knowledge and consent of each of the other Defendants.
11   Plaintiff is informed and believes that each of the acts and/or omissions complained
12   of herein was made known to, and ratified by, each of the other Defendants.
13                              FACTUAL ALLEGATIONS
14         8.      On or about December 15, 2019, Plaintiff received a text message
15   from Defendant on his cellular telephone, number ending in -6963.
16         9.      The message sent by Defendant read:
17
18               RX VALET: Don’t let the cold season get you down for the
19               holidays. Check out our great prices on Z-paks and other cold
20               meds at www.MyRxValet.com. Reply HELP for help. STOP
21               to cancel.
22
23         10.     Plaintiff, upon receipt of the message, responded to Defendant’s text
24   message notification by replying “Stop”.
25         11.     At that point, Plaintiff had withdrawn any consent Defendant might
26   have believed Defendant had prior to that point. Despite Plaintiff’s responses,
27   Defendant continued to send unwanted text messages to Plaintiff.
28         12.     These text messages placed to Plaintiff’s cellular telephone were


                                 CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 4 of 16 Page ID #:4




 1   placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
 2   U.S.C. § 227(a)(1) and prohibited by 47 U.S.C. § 227(b)(1)(A).
 3         13.    The telephone number that Defendant, or their agent texted was
 4   assigned to a cellular telephone service for which Plaintiff incurs a charge for
 5   incoming texts pursuant to 47 U.S.C. § 227(b)(1).
 6         14.    These text messages constituted texts that were not for emergency
 7   purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).
 8         15.    Moreover, Plaintiff’s cellular telephone number ending in -6963 had
 9   been registered on the National Do-Not-Call Registry for over thirty (30) days prior
10   to Defendant’s initial message.
11         16.    Plaintiff was never a customer of Defendant and never provided his
12   cellular telephone number Defendant for any reason whatsoever. Accordingly,
13   Defendant and their agents never received Plaintiffs prior express consent to
14   receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
15         17.    These text messages by Defendant, or its agents, violated 47 U.S.C. §
16   227(b)(1).
17         18.    Plaintiff requested for Defendant to stop messaging Plaintiff during
18   the initial contact from Defendant, thus revoking any prior express consent that had
19   existed and terminating any established business relationship that had existed, as
20   defined under 16 C.F.R. 310.4(b)(1)(iii)(B).
21         19.    Despite this, Defendant continued to message Plaintiff in an attempt
22   to solicit its services and in violation of the National Do-Not-Call provisions of the
23   TCPA.
24         20.    Upon information and belief, and based on Plaintiff’s experiences of
25   being messaged by Defendant after requesting they stop, and at all relevant times,
26   Defendant failed to establish and implement reasonable practices and procedures
27   to effectively prevent telephone solicitations in violation of the regulations
28   prescribed under 47 U.S.C. § 227(c)(5).


                                 CLASS ACTION COMPLAINT
                                               -4-
     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 5 of 16 Page ID #:5




 1                                CLASS ALLEGATIONS
 2         21.     Plaintiff brings this action individually and on behalf of all others
 3   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
 4   Classes”). The class concerning the ATDS claim for no prior express consent
 5   (hereafter “The ATDS Class”) is defined as follows:
 6
                   All persons within the United States who received any
 7                 solicitation/telemarketing messages from Defendant to
 8                 said person’s cellular telephone made through the use of
                   any automatic telephone dialing system and such person
 9
                   had not previously consented to receiving such messages
10                 within the four years prior to the filing of this Complaint
11
                   through the date of class certification.

12
           22.     The class concerning the ATDS claim for revocation of consent, to the
13
     extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
14
     as follows:
15
16                 All persons within the United States who received any
                   solicitation/telemarketing messages from Defendant to
17
                   said person’s cellular telephone made through the use of
18                 any automatic telephone dialing system and such person
                   had revoked any prior express consent to receive such
19
                   messages prior to the messages within the four years
20                 prior to the filing of this Complaint through the date of
21                 class certification.
22
           23.     The class concerning the National Do-Not-Call violation (hereafter
23
     “The DNC Class”) is defined as follows:
24
25                 All persons within the United States registered on the
                   National Do-Not-Call Registry for at least 30 days, who
26
                   had not granted Defendant prior express consent nor had
27                 a prior established business relationship, who received
28                 more than one message made by or on behalf of



                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 6 of 16 Page ID #:6




 1                 Defendant that promoted Defendant’s products or
                   services, within any twelve-month period, within four
 2                 years prior to the filing of the complaint through the date
 3                 of class certification.
 4          24.    The class concerning the National Do-Not-Call violation following
 5   revocation of consent and prior business relationship, to the extent they existed
 6   (hereafter “The DNC Revocation Class”) is defined as follows:
 7
                   All persons within the United States registered on the
 8                 National Do-Not-Call Registry for at least 30 days, who
 9
                   received more than one message made by or on behalf of
                   Defendant that promoted Defendant’s products or
10                 services, after having revoked consent and any prior
11                 established business relationship, within any twelve-
                   month period, within four years prior to the filing of the
12
                   complaint through the date of class certification.
13
14          25.    Plaintiff represents, and is a member of, The ATDS Class, consisting
15   of all persons within the United States who received any solicitation messages from
16   Defendant to said person’s cellular telephone made through the use of any
17   automatic telephone dialing system and such person had not previously not
18   provided their cellular telephone number to Defendant within the four years prior
19   to the filing of this Complaint through the date of class certification.
20          26.    Plaintiff represents, and is a member of, The ATDS Revocation Class,
21   consisting of all persons within the United States who received any
22   solicitation/telemarketing messages from Defendant to said person’s cellular
23   telephone made through the use of any automatic telephone dialing system and
24   such person had revoked any prior express consent to receive such messages prior
25   to the messages within the four years prior to the filing of this Complaint through
26   the date of class certification.
27          27.    Plaintiff represents, and is a member of, The DNC Class, consisting
28   of all persons within the United States registered on the National Do-Not-Call


                                  CLASS ACTION COMPLAINT
                                               -6-
     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 7 of 16 Page ID #:7




 1   Registry for at least 30 days, who had not granted Defendant prior express consent
 2   nor had a prior established business relationship, who received more than one
 3   message made by or on behalf of Defendant that promoted Defendant’s products
 4   or services, within any twelve-month period, within four years prior to the filing of
 5   the complaint through the date of class certification.
 6          28.    Plaintiff represents, and is a member of, The DNC Revocation Class,
 7   consisting of all persons within the United States registered on the National Do-
 8   Not-Call Registry for at least 30 days, who received more than one message made
 9   by or on behalf of Defendant that promoted Defendant’s products or services, after
10   having revoked consent and any prior established business relationship, within any
11   twelve-month period, within four years prior to the filing of the complaint through
12   the date of class certification.
13          29.    Defendant, its employees and agents are excluded from The Classes.
14   Plaintiff does not know the number of members in The Classes, but believes the
15   Classes members number in the thousands, if not more. Thus, this matter should
16   be certified as a Class Action to assist in the expeditious litigation of the matter.
17          30.    The Classes are so numerous that the individual joinder of all of its
18   members is impractical. While the exact number and identities of The Classes
19   members are unknown to Plaintiff at this time and can only be ascertained through
20   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
21   The Classes includes thousands of members. Plaintiff alleges that The Classes
22   members may be ascertained by the records maintained by Defendant.
23          31.    Plaintiff and members of The ATDS Class and The ATDS Revocation
24   Class were harmed by the acts of Defendant in at least the following ways:
25   Defendant illegally contacted Plaintiff and ATDS Class members via their cellular
26   telephones thereby causing Plaintiff and ATDS Class and ATDS Revocation Class
27   members to incur certain charges or reduced telephone time for which Plaintiff and
28   ATDS Class and ATDS Revocation Class members had previously paid by having


                                  CLASS ACTION COMPLAINT
                                               -7-
     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 8 of 16 Page ID #:8




 1   to retrieve or administer messages left by Defendant during those illegal calls, and
 2   invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class
 3   members.
 4         32.    Common questions of fact and law exist as to all members of The
 5   ATDS Class which predominate over any questions affecting only individual
 6   members of The ATDS Class. These common legal and factual questions, which
 7   do not vary between ATDS Class members, and which may be determined without
 8   reference to the individual circumstances of any ATDS Class members, include,
 9   but are not limited to, the following:
10                a.     Whether, within the four years prior to the filing of this
11                       Complaint through the date of class certification, Defendant
12                       made any telemarketing/solicitation message (other than a
13                       message made for emergency purposes or made with the prior
14                       express consent of the called party) to a ATDS Class member
15                       using any automatic telephone dialing system to any telephone
16                       number assigned to a cellular telephone service;
17                b.     Whether Plaintiff and the ATDS Class members were damaged
18                       thereby, and the extent of damages for such violation; and
19                c.     Whether Defendant should be enjoined from engaging in such
20                       conduct in the future.
21         33.    As a person that received numerous telemarketing/solicitation
22   messages from Defendant using an automatic telephone dialing system, without
23   Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
24   ATDS Class.
25         34.    Common questions of fact and law exist as to all members of The
26   ATDS Revocation Class which predominate over any questions affecting only
27   individual members of The ATDS Revocation Class. These common legal and
28   factual questions, which do not vary between ATDS Revocation Class members,


                                 CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 9 of 16 Page ID #:9




 1   and which may be determined without reference to the individual circumstances of
 2   any ATDS Revocation Class members, include, but are not limited to, the
 3   following:
 4                a.    Whether, within the four years prior to the filing of this
 5                      Complaint through the date of class certification, Defendant
 6                      made any telemarketing/solicitation message (other than a
 7                      message made for emergency purposes or made with the prior
 8                      express consent of the called party) to an ATDS Revocation
 9                      Class member, who had revoked any prior express consent to
10                      be called using any automatic telephone dialing system to any
11                      telephone number assigned to a cellular telephone service;
12                b.    Whether Plaintiff and the ATDS Revocation Class members
13                      were damaged thereby, and the extent of damages for such
14                      violation; and
15                c.    Whether Defendant should be enjoined from engaging in such
16                      conduct in the future.
17         35.    As a person that received numerous telemarketing/solicitation
18   messages from Defendant using an automatic telephone dialing system, after
19   Plaintiff had revoked any prior express consent, Plaintiff is asserting claims that
20   are typical of The ATDS Revocation Class.
21         36.    Plaintiff and members of The DNC Class and DNC Revocation Class
22   were harmed by the acts of Defendant in at least the following ways: Defendant
23   illegally contacted Plaintiff and DNC Class and DNC Revocation Class members
24   via their telephones for solicitation purposes, thereby invading the privacy of said
25   Plaintiff and the DNC Class and DNC Revocation Class members whose telephone
26   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
27   and DNC Revocation Class members were damaged thereby.
28         37.    Common questions of fact and law exist as to all members of The


                                CLASS ACTION COMPLAINT
                                             -9-
     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 10 of 16 Page ID #:10




 1    DNC Class which predominate over any questions affecting only individual
 2    members of The DNC Class. These common legal and factual questions, which do
 3    not vary between DNC Class members, and which may be determined without
 4    reference to the individual circumstances of any DNC Class members, include, but
 5    are not limited to, the following:
 6                 a.     Whether, within the four years prior to the filing of this
 7                        Complaint through the date of class certification, Defendant or
 8                        its agents placed more than one solicitation message to the
 9                        members of the DNC Class whose telephone numbers were on
10                        the National Do-Not-Call Registry and who had not granted
11                        prior express consent to Defendant and did not have an
12                        established business relationship with Defendant;
13                 b.     Whether Defendant obtained prior express written consent to
14                        place solicitation messages to Plaintiff or the DNC Class
15                        members’ telephones;
16                 c.     Whether Plaintiff and the DNC Class members were damaged
17                        thereby, and the extent of damages for such violation; and
18                 d.     Whether Defendant and its agents should be enjoined from
19                        engaging in such conduct in the future.
20          38.    As a person that received numerous solicitation messages from
21    Defendant within a 12-month period, who had not granted Defendant prior express
22    consent and did not have an established business relationship with Defendant,
23    Plaintiff is asserting claims that are typical of the DNC Class.
24          39.    Common questions of fact and law exist as to all members of The
25    DNC Class which predominate over any questions affecting only individual
26    members of The DNC Revocation Class.             These common legal and factual
27    questions, which do not vary between DNC Revocation Class members, and which
28    may be determined without reference to the individual circumstances of any DNC


                                  CLASS ACTION COMPLAINT
                                              - 10 -
     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 11 of 16 Page ID #:11




 1    Revocation Class members, include, but are not limited to, the following:
 2                   a.    Whether, within the four years prior to the filing of this
 3                         Complaint through the date of class certification, Defendant or
 4                         its agents placed more than one solicitation message to the
 5                         members of the DNC Class whose telephone numbers were on
 6                         the National Do-Not-Call Registry and who had revoked any
 7                         prior express consent and any established business relationship
 8                         with Defendant;
 9                   b.    Whether Plaintiff and the DNC Class members were damaged
10                         thereby, and the extent of damages for such violation; and
11                   c.    Whether Defendant and its agents should be enjoined from
12                         engaging in such conduct in the future.
13             40.   As a person that received numerous solicitation messages from
14    Defendant within a 12-month period, who, to the extent one existed, had revoked
15    any prior express consent and any established business relationship with
16    Defendant, Plaintiff is asserting claims that are typical of the DNC Revocation
17    Class.
18             41.   Plaintiff will fairly and adequately protect the interests of the members
19    of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
20    class actions.
21             42.   A class action is superior to other available methods of fair and
22    efficient adjudication of this controversy, since individual litigation of the claims
23    of all Classes members is impracticable. Even if every Classes member could
24    afford individual litigation, the court system could not. It would be unduly
25    burdensome to the courts in which individual litigation of numerous issues would
26    proceed. Individualized litigation would also present the potential for varying,
27    inconsistent, or contradictory judgments and would magnify the delay and expense
28    to all parties and to the court system resulting from multiple trials of the same


                                   CLASS ACTION COMPLAINT
                                                - 11 -
     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 12 of 16 Page ID #:12




 1    complex factual issues. By contrast, the conduct of this action as a class action
 2    presents fewer management difficulties, conserves the resources of the parties and
 3    of the court system, and protects the rights of each Classes member.
 4          43.     The prosecution of separate actions by individual Classes members
 5    would create a risk of adjudications with respect to them that would, as a practical
 6    matter, be dispositive of the interests of the other Classes members not parties to
 7    such adjudications or that would substantially impair or impede the ability of such
 8    non-party Class members to protect their interests.
 9          44.     Defendant has acted or refused to act in respects generally applicable
10    to The Classes, thereby making appropriate final and injunctive relief with regard
11    to the members of the Classes as a whole.
12                              FIRST CAUSE OF ACTION
13           Negligent Violations of the Telephone Consumer Protection Act
14                                     47 U.S.C. §227(b).
15                On Behalf of the ATDS Class and ATDS Revocation Class
16          45.     Plaintiff repeats and incorporates by reference into this cause of action
17    the allegations set forth above at Paragraphs 1-44.
18          46.     The foregoing acts and omissions of Defendant constitute numerous
19    and multiple negligent violations of the TCPA, including but not limited to each
20    and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
21    47 U.S.C. § 227 (b)(1)(A).
22          47.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
23    Plaintiff and the Class Members are entitled to an award of $500.00 in statutory
24    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
25          48.     Plaintiff and the ATDS Class and ATDS Revocation Class members
26    are also entitled to and seek injunctive relief prohibiting such conduct in the future.
27
28



                                   CLASS ACTION COMPLAINT
                                               - 12 -
     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 13 of 16 Page ID #:13




 1                              SECOND CAUSE OF ACTION
 2     Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                    47 U.S.C. §227(b)
 5            On Behalf of the ATDS Class and the ATDS Revocation Class
 6          49.    Plaintiff repeats and incorporates by reference into this cause of action
 7    the allegations set forth above at Paragraphs 1-44.
 8          50.    The foregoing acts and omissions of Defendant constitute numerous
 9    and multiple knowing and/or willful violations of the TCPA, including but not
10    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11    and in particular 47 U.S.C. § 227 (b)(1)(A).
12          51.    As a result of Defendant’s knowing and/or willful violations of 47
13    U.S.C. § 227(b), Plaintiff and the ATDS Class and ATDS Revocation Class
14    members are entitled to an award of $1,500.00 in statutory damages, for each and
15    every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16          52.    Plaintiff and the Class members are also entitled to and seek injunctive
17    relief prohibiting such conduct in the future.
18                              THIRD CAUSE OF ACTION
19           Negligent Violations of the Telephone Consumer Protection Act
20                                    47 U.S.C. §227(c)
21             On Behalf of the DNC Class and the DNC Revocation Class
22          53.    Plaintiff repeats and incorporates by reference into this cause of action
23    the allegations set forth above at Paragraphs 1-44.
24          54.    The foregoing acts and omissions of Defendant constitute numerous
25    and multiple negligent violations of the TCPA, including but not limited to each
26    and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
27    47 U.S.C. § 227 (c)(5).
28          55.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),


                                  CLASS ACTION COMPLAINT
                                               - 13 -
     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 14 of 16 Page ID #:14




 1    Plaintiff and the DNC Class and DNC Revocation Class Members are entitled to
 2    an award of $500.00 in statutory damages, for each and every violation, pursuant
 3    to 47 U.S.C. § 227(c)(5)(B).
 4          56.    Plaintiff and the DNC Class and DNC Revocation Class members are
 5    also entitled to and seek injunctive relief prohibiting such conduct in the future.
 6                            FOURTH CAUSE OF ACTION
 7     Knowing and/or Willful Violations of the Telephone Consumer Protection
 8                                            Act
 9                                   47 U.S.C. §227 et seq.
10                On Behalf of the DNC Class and DNC Revocation Class
11          57.    Plaintiff repeats and incorporates by reference into this cause of action
12    the allegations set forth above at Paragraphs 1-44.
13          58.    The foregoing acts and omissions of Defendant constitute numerous
14    and multiple knowing and/or willful violations of the TCPA, including but not
15    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
16    in particular 47 U.S.C. § 227 (c)(5).
17          59.    As a result of Defendant’s knowing and/or willful violations of 47
18    U.S.C. § 227(c), Plaintiff and the DNC Class and DNC Revocation Class members
19    are entitled to an award of $1,500.00 in statutory damages, for each and every
20    violation, pursuant to 47 U.S.C. § 227(c)(5).
21          60.    Plaintiff and the DNC Class and DNC Revocation Class members are
22    also entitled to and seek injunctive relief prohibiting such conduct in the future.
23                                 PRAYER FOR RELIEF
24     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
25                              FIRST CAUSE OF ACTION
26           Negligent Violations of the Telephone Consumer Protection Act
27                                     47 U.S.C. §227(b)
28                 As a result of Defendant’s negligent violations of 47 U.S.C.


                                  CLASS ACTION COMPLAINT
                                               - 14 -
     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 15 of 16 Page ID #:15




 1                §227(b)(1), Plaintiff and the ATDS Class and ATDS Revocation
 2                Class members are entitled to and request $500 in statutory damages,
 3                for each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
 4               Any and all other relief that the Court deems just and proper.
 5                          SECOND CAUSE OF ACTION
 6     Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                          Act
 8                                  47 U.S.C. §227(b)
 9               As a result of Defendant’s willful and/or knowing violations of 47
10                U.S.C. §227(b)(1), Plaintiff and the ATDS Class and ATDS
11                Revocation Class members are entitled to and request treble damages,
12                as provided by statute, up to $1,500, for each and every violation,
13                pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
14               Any and all other relief that the Court deems just and proper.
15                           THIRD CAUSE OF ACTION
16          Negligent Violations of the Telephone Consumer Protection Act
17                                  47 U.S.C. §227(c)
18               As a result of Defendant’s negligent violations of 47 U.S.C.
19                §227(c)(5), Plaintiff and the DNC Class and DNC Revocation Class
20                members are entitled to and request $500 in statutory damages, for
21                each and every violation, pursuant to 47 U.S.C. 227(c)(5).
22               Any and all other relief that the Court deems just and proper.
23                          FOURTH CAUSE OF ACTION
24     Knowing and/or Willful Violations of the Telephone Consumer Protection
25                                          Act
26                                  47 U.S.C. §227(c)
27               As a result of Defendant’s willful and/or knowing violations of 47
28                U.S.C. §227(c)(5), Plaintiff and the DNC Class and DNC Revocation


                                CLASS ACTION COMPLAINT
                                            - 15 -
     Case 2:20-cv-09057-JAK-JEM Document 1 Filed 10/02/20 Page 16 of 16 Page ID #:16




 1                 Class members are entitled to and request treble damages, as provided
 2                 by statute, up to $1,500, for each and every violation, pursuant to 47
 3                 U.S.C. §227(c)(5).
 4                 Any and all other relief that the Court deems just and proper.
 5
 6          61.    Pursuant to the Seventh Amendment to the Constitution of the United
 7    States of America, Plaintiff is entitled to, and demands, a trial by jury.
 8
 9
10          Respectfully Submitted this 2nd Day of October, 2020.
11                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
12
                                        By: /s/ Todd M. Friedman
13                                          Todd M. Friedman
14
                                            Law Offices of Todd M. Friedman
                                            Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                               - 16 -
